Citation Nr: 0615162	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-37 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
limitation of motion, left ankle injury, post operative, with 
sural neuropathy.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from February 1972 to 
February 1975.

This claim comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that assigned a 40 percent evaluation for the 
service-connected left ankle disability, effective from 
January 12, 2000.  


FINDINGS OF FACT

1. The appellant is currently in receipt of the maximum 
schedular rating of 40 percent for a left ankle disability.

2. Referral for extraschedular consideration is not warranted 
in this case.


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 40 percent 
for limitation of motion, left ankle injury, post operative, 
with sural neuropathy, is not established.  38 U.S.C.A. 
§§ 1155 (West 2005); 38 C.F.R. §§ 4.40, 4.45 and Code 5271-
5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2005).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The VCAA and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
or her possession.

The record reflects that the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire VA to obtain evidence on his behalf.  See, 
e.g., the letter addressed to the appellant by the RO dated 
March 11, 2003 and the letter addressed to the appellant by 
the RO dated September 9, 2005.  In these letters, the RO 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
that claim.  In the September 9, 2005 letter, the appellant 
was specifically asked to submit any pertinent evidence in 
his possession that had not been previously considered.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish an 
effective date for the benefit sought on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The appellant has not challenged the January 2000 
effective date for the increased rating.  As the Board also 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating for a 
left ankle disability, any questions as to the appropriate 
effective date to be assigned are rendered moot.  There is no 
prejudice to the appellant by the Board proceeding with 
evaluation of this claim.

Moreover, VA requested and reviewed additional post-service 
VA medical records, in support of the appellant's claim.  He 
has not identified any additional evidence or information 
which could be obtained to substantiate the present claim and 
the Board is unaware of any other outstanding evidence or 
information.  The Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)(as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832)(providing that "[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

In the present case, the relevant issue was initially 
adjudicated by the RO in June 2003, after the initial VCAA 
letter was issued in March 2003.  Subsequently, additional 
notification and additional evidentiary development were 
accomplished in accordance with the VCAA.  The claim was 
thereafter last adjudicated in November 2005, after the last 
VCAA letter was issued in September 2005.  The Board is 
satisfied that the RO properly processed the claim following 
compliance with the notice requirements of the VCAA, the 
implementing regulations, and Pelegrini.  Any remaining 
procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§  3.321(a), 
4.1.  Separate diagnostic codes identify various 
disabilities.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the current claim 
seeking an increased rating for left ankle instability and 
fibula injury was received in January 2003, evidence dating 
from earlier than January 2002 is not particularly relevant.  
See 38 C.F.R. § 3.400(o)(2).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

Service connection was granted for a left ankle disability, 
rated 10 percent compensable under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5271, effective May 1975.  That 
evaluation was decreased to noncompensable as of August 1980 
but was subsequently increased to 20 percent, effective 
December 1999, and was then increased to 30 percent under DC 
5262.  That evaluation was in effect when the appellant 
submitted the claim underlying this appeal in January 2003.  
The most recent evaluation for left ankle disability was 
increased to 40 percent, effective January 12, 2000.  It is 
this rating which is currently at issue.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  
This regulation provides an example, stating that the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation provided for amputation 
at that level under DC 5165.  So, in this case, the 
appellant's evaluation for his left ankle disability may not 
exceed 40 percent, the evaluation assignable for amputation 
of a leg below the knee.  Here, the appellant has already 
been assigned the maximum 40 percent rating, making any 
further increase, whether on the basis of orthopedic or 
neurological residuals, unwarranted and legally impossible.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).

ORDER

A rating in excess of 40 percent for limitation of motion, 
left ankle injury, post operative, with sural neuropathy, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


